Poffenbarger, Judge,

(dissenting):

For reasons elaborately stated in Campbell v. Lynch, 81 W. Va. 374, and in my dissenting opinion in Musgrave v. Mus-*700grave, 86 W. Va. 119, 124, I am unable to concur in the decision of this cause, and I respectfully dissent. Regarding tire facts involved in Pittsburgh & West Virginia Gas Co. v. Ankrom, 83 W. Va. 81, and Musgrave v. Musgrave as constituting exceptions to the general principles expressed by me, as aforesaid, and this case as falling within those principles, Judge Lynch also dissents, and authorizes me to say for him, that he regards the decision in Campbell v. Lynch as being correct and the views expressed by me in Musgrave v. Musgrave as being generally sound and applicable in-ordinary cases of the kind here involved.
T cannot forego this opportunity to make some observations respecting the possibility of relief to the plaintiff and others, similarly situated in some form other than that sought by the bills in this and the other cases above referred to. Her situation is admittedly one of hardship. All of the decisions enunciating the rule applied here by a majority of the Court concede this. When it is pressed upon the attention of the courts adopting the rule, they either make a feeble and unsatisfactory response or suggest remedy in some other form without indication of its character.
Could this plaintiff, upon the facts alleged in her bill, showing the rankest kind of discrimination against her and deprivation of the use of her land, in so far as it is useful for oil and gas production, compel the lessee to drill wells on it? Certainly not. Ammons v. South Penn Oil Co., 47 W. Va. 610; Harris v. Coal Co., 57 O. St. 118; Koch v. Balliet’s Appeal, 93 Pa. St. 434; McKnight v. Kreutz, 51 Pa. St. 232; Paschall v. Passmore, 15 Pa. St. 295; Harness v. Eastern Oil Co., 49 W. Va. 232; Colgin v. Oil Co., 194 Pa. St. 234; Young v. Oil Co., 194 Pa. St. 243. Could she have the lease canceled as to her land? Emphatically, no. McGraw Oil Co. v. Kennedy, 65 W. Va., 595; Core v. Petroleum Co., 52 W. Va. 276; Kellar v. Craig, 126 Fed. 630. See also the cases cited in support of the answer to the former question.
Can she recover damages for failure to drill her land or failure so fully to develop the whole lease as to test her part of the land? No. The difficulties she would have to overcome in an effort of that kind are disclosed in Grass v. Big *701Creek Dev. Co., 75 W. Va. 719, in which, it is held that, if “the operator exercises a sound and honest judgment, and not an unreasonable or arbitrary one, in continuing operations for mineral oils, he has faithfully discharged the duties implied devolving upon him by virtue of the lease, although he may not exercise that high degree of diligence which the exaggerated expectations of the land owner may demand.” Tf she could, the remedy would be inadequate. No man, no jury, could more than approximate the damages, and it may well be doubted whether approximation is attainable in any action for damages for breach of a covenant to drill for oil or gas. Nothing but the drill can determine whether any piece of land has oil or gas in it, and the lessee with his experts can practically demonstrate that there is none in any given parcel of land not drilled.
Tn a case of this class, 'the lessee cannot be required to treat each of the separate parcels of land covered by his single lease, as a separate lease, and to protect all of the lines by off-set wells. Any judgment or decree founded upon such a theory would so define and apply the law as to impair the obligation of the lease contract, in violation of provisions of both the federal and state constitutions. When made, his lease required him to protect only the exterior boundary lines limited in number, ordinarily, to four or five. If he is required to protect a dozen or more interior lines made in dividing the land, in addition to the exterior ones, his obligation is multiplied several times, and the increased obligation is based upon no act or assent of his. His lease conferred right to take out all the oil and gas, burdened with an obligation to protect exterior lines only. That .right would be partially denied him, if he were required to protect interior lines also. The value of the right originally conferred by the lease is depreciated proportionately with the extent of the burden imposed upon him by the construction necessary to make each parcel virtually a separate lease. TIis right is the correlative of the lessor’s obligation. When it is diminished by construction the obligation is correspondingly reduced, and the right of the lessor enlarged. A clearer *702case of impairment of the obligation of a contract could hardly be imagined.
The rule adopted by the majority opinion makes the owners of the' several parcels into which the leased tract has been divided separate lessors of their respective parcels. They are as separate, distinct and strange to one another as if the parcel of each Avas the sole and only subject matter of a sepa'rate lease executed by him. Each owns exclusively the oil and gas in his own parcel and has no interest direct, indirect or collateral in the oil or gas of any other tract. Consistency with this theory requires of its adherents the further holding that the lessee, thus holding separate leases, shall protect the interior division lines as well as the exterior lines, in cases of production in such close proximity thereto as will cause drainage. If not, he may take out all of the oil and gas from several small tracts into which the whole has been divided, by means of one or more wells located on one of them and so give the owner of that one all of the minerals in all of the parcels, except the royalty. In the case of a lease of an oil bearing tract divided by partition, subject to the lease, among four owners, the lessee must either drill four wells, where one would do, or give the owner of one parcel the minerals in all of them. It requires 'him to go beyond the obligation originally imposed upon him by the lease or to rob three owners for the benefit of one, or if there is corruption between him and that one, for the benefit of himself and the favored lessee.
To say the lessee of the entire tract may be required to develop e and work it as a whole, with diligence, by virtue of an implied covenant, or incur liability in damages for failure to do so, does not cover the entire situation, and that is the utmost right against him, that seems to have, any real basis in judicial suggestion. He can diligently prosecute his enterprise within the meaning of this suggestion, without protection of interior division lines, and to the ruin of some of the separate owners within the exterior lines." He can comply with the implied covenant without such protection; but, to deal fairly and justly with all of the lot owners and to maintain the relation of separate lessee to each of them, he *703must go beyond that covenant, to the extent of protecting the interior lines. Requirement of that on his part would work a radical and fundamental change in his contract, amounting to an impairment of its obligation.